   Case 2:20-cv-00780-MHT-JTA Document 41 Filed 02/12/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MARIJO STALLINGS, et al.,          )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv780-MHT
                                   )                (WO)
DILLON MELVIN, et al.,             )
                                   )
     Defendants.                   )

                              JUDGMENT

    Pursuant to the pro tanto stipulation of dismissal

(doc. no. 39), it is the ORDER, JUDGMENT, and DECREE of

the court that plaintiffs’ claims against defendants

Cincinnati Insurance Company and Western Reserve Mutual

Casualty Company are dismissed without prejudice, with

costs taxed as paid, and said defendants are terminated

as parties.     All claims against defendant Dillon Melvin

remain pending.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as    a   final    judgment

pursuant   to   Rule   58    of   the   Federal      Rules   of   Civil

Procedure.
Case 2:20-cv-00780-MHT-JTA Document 41 Filed 02/12/21 Page 2 of 2




This case is not closed.

DONE, this the 12th day of February, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
